


Exhibit (10)(iii)38

AMENDMENT TO
CH ENERGY GROUP, INC.
SUPPLEMENTARY RETIREMENT PLAN

          WHEREAS, CH Energy Group, Inc. (“Energy Group”) maintains the
Supplementary Retirement Plan (the “Plan”); and

          WHEREAS, Energy Group desires to amend the Plan to ensure that the
benefits payable under the plan that are subject to Section 409A of the Internal
Revenue Code will be paid in a manner that complies with Section 409A,

          NOW, THEREFORE, Energy Group hereby amends the Plan by adding a new
Section 3.14 to the end thereof as set forth below.

 

 

 

          “3.14 Payment of Benefits Deferred After December 31, 2004.
Notwithstanding any provision of the Plan to the contrary, it is intended that
the payments and benefits provided under the Plan that were deferred after
December 31, 2004 (within the meaning of Treasury Regulation Section
1.409A-6(a)) shall be paid in a manner that complies with the requirements of
Section 409A of the Code. The Plan shall be construed, administered, and
governed in a manner that effects such intent, and Energy Group shall not take
any action that would be inconsistent with such intent. Without limiting the
foregoing, the payments and benefits provided under the Plan that are subject to
Section 409A shall be paid in equal installments over the period described in
Section 2.01 and the time and form of payment of such amounts may not be
deferred, accelerated, extended, paid or modified in a manner that would result
in the imposition of an additional tax under Section 409A of the Code upon the
Participant. Although Energy Group shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A of the Code,
the tax treatment of the benefits provided under the Plan is not warranted or
guaranteed. Neither Energy Group, its affiliates, directors, officers, employees
nor its advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by the Participant or other taxpayer as a result of
the Plan.”

          IN WITNESS WHEREOF, this Amendment has been executed as of this ___
day of December, 2007.

 

 

 

 

CH ENERGY GROUP, INC.

 

 

 

 

By:

/s/ Steven. V. Lant

 

 

--------------------------------------------------------------------------------

 

Steven V. Lant, Chairman, President and Chief
Executive Officer of CH Energy Group, Inc.


--------------------------------------------------------------------------------